Citation Nr: 0902118	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-14 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), claimed as stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1979, December 1980 to December 1984, and has 
National Guard service from July 1985 to January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
residuals of a CVA, claimed as stroke.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  There is no evidence of record that the veteran incurred 
an injury, to include residuals of a CVA, claimed as stroke, 
during any period of inactive duty training. 

2.  The probative medical evidence of record does not support 
the conclusion that the veteran's residuals of a CVA, claimed 
as stroke, are related to his instances of Army Physical 
Fitness testing, to include sit-ups.


CONCLUSION OF LAW

The residuals of a CVA, claimed as stroke, were not incurred 
in or aggravated by inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant
The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In August 2003, December 2003, and June 2004, before the 
initial adjudication of the claim, the veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for perforated tympanic membrane, right ear, and 
for bilateral tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in November 2004 
and a specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  The veteran's 
residuals of a CVA, claimed as stroke, however, are not a 
disability for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R.  § 
3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008). Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A.         
§§ 101(24), 106, 1131 (West 2002).  The Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No 106-419 
amended 38 U.S.C.A. § 101(24) to additionally include within 
the definition of active duty any periods of inactive duty 
for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident (CVA) that occurred during such 
training.  38 C.F.R. § 3.6.  However, presumptive periods do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In this case, records indicate that the veteran had inactive 
duty training from April 6, 2002 to April 7, 2002, and from 
July 20, 2002 to July 21, 2002.  The veteran reported, in his 
June 2003 claim of entitlement to service connection for 
residuals of a CVA, claimed as stroke, that performing sit-
ups with interlocked fingers behind his head during required 
Army Physical Fitness testing for inactive duty training 
caused him to tear an artery and experience a CVA on two 
occasions. 

The Board notes that the instances of Army Physical Fitness 
testing did not occur during the veteran's periods of 
inactive duty for training.  The first Army Physical Fitness 
test was dated on April 14, 2002, and the second test was 
dated on July 7, 2002.  Thus, neither instance of Army 
Physical Fitness testing occurred during the veteran's 
periods of inactive duty training during April 6, 2002 to 
April 7, 2002, or July 20, 2002 to July 21, 2002.  

While the veteran submitted statements from two fellow 
members of his California National Guard unit that described 
the necessity to conduct the veteran's Army Physical Fitness 
testing outside of his periods of inactive duty training, 
there remains no medical evidence of record that the 
veteran's residuals of a CVA, claimed as stroke, were 
incurred or aggravated while performing inactive duty 
training.

Private treatment records dated in April 2002 indicate that 
the veteran reported that he awoke on the morning of April 
17, 2002, three days subsequent to his Army Physical Fitness 
testing, unable to walk properly.  The veteran reported that 
the floor, the room, and the whole world appeared to tilt to 
the left side when he tried to stand and walk.  The veteran 
reported that he "drifted" or fell to the left side when he 
tried to walk, and that he felt dizzy.  The veteran reported 
that he experienced left-sided numbness subsequent to the 
above-described symptoms.  The veteran reported that the next 
day, April 18, 2002, he experienced significant left-sided 
numbness of the face and mild to moderate left-sided 
headaches, without vision impairment, difficulty swallowing, 
or difficulty talking.  The veteran reported that the next 
day, April 19, 2002, he experienced right-sided numbness to 
the lower extremity, while his left-sided numbness had 
improved.  Neurological examination revealed normal results, 
except for ptosis on the left side, the left pupil was 
slightly smaller than the right, intermittent twitching at 
the right orbicularis oculus muscle, and significantly 
diminished pin-prick sensation and light touch sensation at 
the V1 and V2 distribution of the trigeminal nerve on the 
left side of the face.  The veteran exhibited slight 
difficulty with finger-to-nose testing of the left upper 
extremity, and subtle incoordination with knee-heel testing 
of the left lower extremity.  Sensory testing revealed 
decreased pin-prick sensation to the right lower extremity, 
and decreased response to temperature testing to the left 
side of the face and right lower extremity.  The veteran was 
able to walk, but he exhibited a tendency to sway to the left 
side.  The veteran exhibited tenderness at the paraspinal 
neck muscles.  An occlusion of the distal left vertebral 
artery was noted.  The veteran was diagnosed with a lower 
brain stem lesion involving the upper medulla oblongata 
involving sensory long tracts and the sensory tract of the 
trigeminal nerve and sympathetic fibers.    

Private treatment records dated in July 2002 indicate that 
the veteran reported that he awoke on the morning of July 11, 
2002, three days subsequent to his Army Physical Fitness 
testing, with a left facial droop, right facial numbness in 
V1 through V3, complete right-sided upper extremity and lower 
extremity numbness, and a slight tilt to the left.  The 
veteran had dysarthria and a headache over the left eye.  
Physical examination revealed decreased sensation in V1 and 
V2, greater than V3 on the left, to touch, temperature, and 
pain.  The veteran exhibited a mild left facial droop, 
positive gag, mild guttural dysarthria, and normal shoulder 
shrug.  The physician reported that the veteran most likely 
had an initial vertebral dissection followed by subsequent 
thrombotic occlusion with extension.  The physician reported 
that the veteran's dysphasia was treated with speech therapy 
and required additional treatment.    

In a letter dated in January 2004, the veteran's private 
physician opined that that there appears to be a temporal 
relationship between the Army Physical Fitness tests, 
including sit-ups, and the veteran's stokes.  The physician 
noted that the veteran underwent Army Physical Fitness 
testing on April 14, 2002 and had his first stroke on April 
17, 2002, and underwent Army Physical Fitness testing on July 
7, 2002, and had his second stroke on July 11, 2002.  The 
physician opined that this relationship may be more than just 
coincidence and it is as least as likely as not that the sit-
ups caused the veteran's strokes.   

Report of VA examination dated in November 2004 indicates 
that the veteran reported that three days subsequent to his 
April 2002 Army Physical Fitness testing, he awoke with a 
loss of balance, right-side numbness, buzzing, headache over 
the left eye, and uncontrolled movements of the left eye.  
The veteran sought medical attention and testing revealed 
that he had experienced a CVA.  The veteran reported that he 
was placed on prescription medication and completed physical 
therapy.  The veteran reported that the same events occurred 
in July 2002, three days subsequent to his July 2002 Army 
Physical Fitness testing, except symptomatology consisted of 
right-side numbness, worsened buzzing, and an inability to 
swallow his own saliva.  Testing revealed an occlusion with a 
dissection of the same area affected in April 2002.  The 
veteran was treated for dysphasia and reports that his 
swallowing is approximately 80 to 90 percent of normal.  

The veteran reported that he has 12 to 24 episodes per day of 
coughing and difficulty swallowing.  The veteran reported 
that he still has problems with balance, and loses his 
balance approximately two times per day.  The veteran denied 
any alterations of his strength, and reported that his 
symptoms, to include buzzing on the right side, are worsened 
by fatigue and stress.  The veteran reported a burning 
sensation with touch to the right side or with touch to hot 
or cold.  The examiner noted that the veteran began treatment 
for hypertension between the occurrence of the two CVAs.  The 
examiner noted that the veteran has smoked once pack of 
cigarettes per day for the last 27 years.  The veteran 
reported that he is able to walk one fifteen-minute mile per 
day.  

The examiner noted that the veteran appeared with no sense of 
acute distress, and was alert, oriented, and cooperative.  
The examiner noted that the veteran's appearance, speech, and 
behavior were appropriate, and that his recent and remote 
memory was intact.  The veteran exhibited a coordinated 
smooth gait, normal sensory function, and rapid alternating 
movements.  While the examiner noted a negative Romberg, she 
noted that the veteran's balance is mildly impaired.   
Cranial nerves II through XII were intact; however, a slight 
tremor with some facial twitching was noted.  Babinski was 
negative, bilaterally, and there is no clonus.  The veteran's 
deep tendon reflexes were 2+ above the waist, and 2+ below 
the waist.  The veteran was able to tandem walk, but 
exhibited great difficulty in doing so.  

The examiner, in conjunction with a colleague, stated that 
the timing of the dissection and the subsequent thrombosis is 
noted to be very similar.  She opined that, most definitely, 
the second CVA resulting from the thrombosis was due to the 
prior injury to the vessel and sub therapeutic 
anticoagulation.  She further opined that the initial left 
vertebral dissection occurring three days after the initial 
Army Physical Fitness test in April 2002 was more likely due 
to the veteran's long history of smoking and possible 
predisposition, such as whiplash or previous motor vehicle 
accident.  The examiner opined that the timing of the 
dissection and the correlation with the Army Physical Fitness 
test, to include performing sit-ups, is less likely than not 
the causative factor.  The veteran was diagnosed with a 
history of left vertebral dissection and thrombosis with 
residual neuropathy. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.     § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Thus, even if the veteran's instances of Army Physical 
Fitness testing did occur during his periods of inactive duty 
training, the most probative medical evidence of record does 
not support the conclusion that the veteran's CVAs are 
related to such testing, to include sit-ups.  The opinion 
rendered at the time of the November 2004 VA examination that 
the veteran's initial left vertebral dissection occurring 
three days after the initial Army Physical Fitness test in 
April 2002 was more likely due to the veteran's long history 
of smoking and possible predisposition, such as whiplash or 
previous motor vehicle accident, is more probative than the 
opinion rendered by the veteran's private physician January 
2004.

The veteran's private physician offered an opinion indicating 
that there appears to be a temporal relationship between the 
Army Physical Fitness tests, including sit-ups, and the 
veteran's stokes, and that this relationship may be more than 
just coincidence and it is as least as likely as not that the 
sit-ups caused the veteran's strokes.  However, "may be" in 
the context of a medical opinion is the same as "may not be" 
and therefore cannot provide the requisite nexus.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

As the Board has determined that there is no medical evidence 
of record indicating any injury, to include a CVA, or 
residuals thereof, during the veteran's periods of inactive 
duty training, April 6, 2002 to April 7, 2002, and July 20, 
2002 to July 21, 2002; residuals of a CVA, claimed as stroke, 
may not be causally related to the veteran's inactive duty 
training.  It therefore follows that service connection is 
not warranted for the residuals of a CVA, claimed as stroke, 
possibly sustained during instances of Army Physical Fitness 
testing that did not occur during any period of inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

Further, as discussed above, even if the veteran's instances 
of Army Physical Fitness testing did occur during his periods 
of inactive duty training, the most probative medical 
evidence of record does not support the conclusion that the 
veteran's CVAs are related to such testing, to include sit-
ups.  Accordingly, the veteran's claim of entitlement to 
service connection for residuals of a CVA, claimed as stroke, 
must be denied.


ORDER

Service connection for residuals of a CVA, claimed as stroke, 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


